DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March, 2021 has been entered.
 
Response to Amendment
This Non-Final Rejection is in response to Applicant’s Request for Continued Examination under 37 CFR 1.114. As noted above, the submission filed on 19 March, 2021 has been entered. Accordingly, claims 1-6 are pending, wherein claims 5 and 6 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation at issue recites, “wherein the first tube profile and the second tube profile comprise a thermal conductive structure arranged inside”, which renders the claim indefinite. The Examiner will note that discussion of a similar claim limitation was discussed in the Interview conducted on 10 March, 2021. At the time the Examiner notes that it was not believed that such an amendment would lead to the claim being unclear. However, after further consideration of the claims, in light of the specification, and under broadest reasonable interpretation, the Examiner believes the claim is unclear in the placement of the thermally conductive structure relative to the first and second tube profiles. Particularly, is the thermally conductive structure intended to be arranged inside both the first tube profile and the second tube profile (e.g., the thermally conductive structure must be arranged within the second tube profile which is arranged within the first tube profile), is the thermally conductive structure intended to be provided within each the first tube profile and second tube profile (e.g., a portion of the thermally conductive structure exists between the first tube profile and second tube profile with another portion of the thermally conductive structure existing within the second tube profile which is within the first tube profile), or is the thermally conductive structure intended to be within the intermediate space between the first and second tube profiles, as disposed with the second tube profile being arranged within the first tube profile? As shown within the depictions of the claimed annular heat exchanger, particularly figures 1 and 2, tube profiles (2/7) are provided with the structure within the intermediate space between the disposal of the inner tube 7) and the outer tube profile (2). It is further shown in the embodiment of figure 3, that the interior of the inner tube profile (2) is further filled with the thermally conductive structure, while the intermediate space between the inner (2) and outer (1) tube profiles are also provided with the thermally conductive structure. However, it is unclear to which embodiment the claims are directed. At least for examination purposes, it is being construed that the claims are directed to the thermally conductive structure being arranged within the intermediate space between the first and second tube profiles.
Claims 2-6 either depend from rejected claim 1 directly or indirectly. Therefore, the claims are further rejected under 35 U.S.C. 112(b) due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KEITH (US 2,589,262 – published 18 March, 1952), in view of ENGELBERTS (US 4,336,642 – published 29 June, 1982).
As to claim 1 (as interpreted for examination purposes in the rejection of claim 1 under 35 U.S.C. 112(b)), KEITH discloses an annular heat exchanger (see figure 1 which shows a heat exchanger structure as described in col.3,lines 14-17 of KEITH) comprising of at least two circumferentially enclosed tube profiles (tube profile, formed by 52 and 53, are enclosed in circumferentially provided shell, 15; col.8, lines 34-38 – figure 5 embodiment can be applied to similar heat exchangers or the like of figure 1 of KEITH) comprising a first tube profile (53) and a second tube profile (52), wherein the second tube profile is arranged inside the first tube profile (as shown in figure 5; col.7, line 62-72 of KEITH), wherein the first tube profile and the second tube profile comprise a thermally conductive structure arranged inside (55 as shown in figure 5 to be between the described tube profiles, col.8, lines 3-18 of KEITH), wherein the thermal conductive structure comprises an other band being corrugated transversely to the tube profiles longitudinal direction(as shown in figure 5, wherein the tube profiles extend into and out of the page as shown, with the corrugations direction being transfer to this direction of KEITH) to create flow channels (col.8, lines 3-18 of KEITH).
While KEITH describes the use of a corrugated fin within the tube profiles,  KEITH does not explicitly disclose wherein the thermal conductive structure arranged within the first and second tube profiles is formed of a helically wound pair of bands lying on each other and comprised of a first band being smooth and an other band being corrugated transversely to a winding direction.
However, ENGELBERTS is within the field of endeavor of a heat exchanger (col.1, lines 9-12), and particularly an improved heat exchanger design which aims to enlarge the heat exchange surface of tubular elements of the heat exchanger, such as a regenerative heat exchanger (col.1, lines 30-40, which relates to the present invention’s disclosure at pg.2, lines 14-15 and KEITH at col.1, lines 1-9). ENGELBERTS teaches that in order to facilitate the enlargement of the heat exchange surface of tubular elements, a first length of flexible material is joined to a tubular element and provided in a stretched state(a flat smooth material, such as the band, 33, shown in figure 8 and 9 and described at col.1, lines 44-50 and col. 4, lines 46-68 of ENGELBERTS). This first length of flexible material is then wrapped simultaneously with a second length of material(corrugated material, such as band, 32, shown in figures 8 and 9 and described in col.1, lines 44-50 and col.4, lines 46-68 of ENGELBERTS) which had been previously shaped in a corrugated form. Both structures being wound in a helical manner (col. 5, lines 3-9; figure 8 of ENGELBERTS).  This helically wound structure, resulting from the smooth first length of flexible material (similar to a first band of the claimed present invention, wherein the structure is shown to be smooth in figure 8) and the corrugated second length of second material (similar to the other band of the claimed present invention), are wrapped around an exterior surface of a tubular element (31; col.4, lines 46-48 which provides the tubular element is used for media flow of ENGELBERTS). The resulting structure is advantageous, as the corrugated second length of second material does not exhibit any tensile load in the plane of the corrugated second length of material, but only a pressure force exerted at right angles to the pipe surface (col.1, lines 51-62 and col.4, lines 60-68 of ENGELBERTS). This enables a desired heat exchange surface, particularly desired size of the heat exchange surface, to be obtained in a simple manner, an subsequently provide an enlargement of the heat exchange surface desired within heat exchangers, such as regenerative heat exchangers (col.1, lines 30-43 and 51-62 and col.4, lines 65-68 of ENGELBERTS).  Such a thermally conductive structure, as taught by ENGELBERTS, could be provided along the space between the second tube profile (52) and first tube profile (53) of KEITH (which would be interior to the intermediate space between tube profiles, 52 and 53). It would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KEITH as provided by the teachings of ENGELBERTS for the purpose of enlarging the heat transfer surface, within a heat exchange, to a desired size, while providing a simple manner in doing so. 

As to claim 2, KEITH, as modified by ENGELBERTS, further discloses wherein the tube profiles have a circular or rectangular cross-section (col.5, lines 5-10 which includes cylindrical and square profiles to be used in the definition of “tube” within KEITH).

As to claim 3, KEITH, as modified by ENGELBERTS, further discloses wherein the thermal conductive structure (structure of 55 as modified previously by the teachings of ENGELBERTS) completely fills the tube profiles (col.8, lines 3-12 of KEITH).

As to claim 4, KEITH, as modified by ENGELBERTS, further discloses wherein the thermal conductive structure (structure of 55, as modified previously by the teachings of ENGELBERTS) completely fills the tube profiles (col.8, lines 3-12 of KEITH).

As to claim 5, KEITH, as modified by ENGELBERTS, previously taught wherein the thermally conductive structure is formed from a first band and the other band in helically wound pair of bands relative to the tube profiles (see rejection of claim 1). KEITH, further, discloses wherein the thermally conductive structure (structure of 55, as modified previously by the teachings of ENGELBERTS) comprises layered flow channels formed from a plurality of layers of the thermally conductive structure (col.8, lines 19-29 which describes that the thermally conductive structure, 55, may be provided in a segmented manner along the length of the interior of the tube profiles, 52 and 53, such that the thermally conductive structure is staggered among segments. This would provide that there are a plurality of layers of the thermally conductive structure along the longitudinal direction of and interior to the tube profiles, 52 and 53, which results in a plurality of flow channels through in the staggered, segmented, thermally conductive structure). Further, as the thermally conductive structure was taught, in the rejection of claim 1, as a layered structure with the first band and the other band being helically wound in a pair of bands, the segmentation and staggering of the taught thermally conductive structure, is believed to result in the layered flow channels formed from a plurality of layers of first and other bands in the longitudinal direction of the tube profiles length.

As to claim 6, KEITH, as modified by ENGELBERTS, further discloses wherein the first tube profile is configured for media flow and the second tube profile is configured for media flow (col.7, lines 62-72 – various zones provided media flow either exterior or interior to the tube profiles of KEITH).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In order to facilitate compact prosecution, the Examiner will note key differences between the prior art of record and the disclosed, present invention.
55 or 54) along the exterior of tube profiles 52 or 53 of KEITH.  It would not be reasonable to use such teachings to provide that the thermally conductive structure (56 as shown in figure 5) interior to tube profile, 52, of KEITH can be formed of a similar method as taught ENGELBERTS. To this end, it is suggested that the thermally conductive structure either be claimed to be interior to both the first and second tube profiles(e.g., the thermally conductive structure must be arranged within the second tube profile which is arranged within the first tube profile) or provided  to be interior to both the first and second tube profiles (e.g., the thermally conductive structure must be arranged within the second tube profile which is arranged within the first tube profile), in addition to the thermally conductive structure being disposed between the first and second tube profiles. 
Second, the prior art provides a plurality of layers of the thermally conductive structure can be provided along a longitudinal length of the heat exchanger tube profiles (see KEITH at col.8, lines 19-29). However, as shown within figure 2 of the present invention, the layered structure of the plurality of first and second bands is stacked in a radial direction between the tube profiles (e.g., there are a plurality of layers of the helically wound pair of bands extending from the interior surface of the first tube profile, 2, towards the first tube profile, 7, as shown in figure 2). ENGELBERTS does not teach a plurality of layers of the helically wound pair of bands structure in this direction, and therefore, no motivation for one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide such layering in this depicted direction of figure 2 of the present invention’s disclosure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FROST (US 3,959,867) teaches a dual pipe heat exchanger design with a corrugated fin structure disposed between interior and exterior heat exchanger pipes.
VERSTEEG (US 4,191,247) teaches a fin structure in figure 2 which appears to have a corrugated structure and outer flat band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/24/2021